Jackson, Chief Justice.
1. The controlling question made here on this certiorari is, whether a landlord’s distress warrant for rent, issued in December, 1884, was legally held to have priority of lien over a judgment in attachment rendered the October preceding, the attachment having been levied the 28th of September, 1S84. The Code settles the point, and gives the landlord’s lien preference. That lien was special on the crop of the year, and was fixed at the maturity thereof. Until matured, the crop could not have been legally levied on by execution or by attachment. So that the moment the attachment was levied, the crop must have been matured, or the levy was illegally made, either of which horns of the dilemma is fatal to the plaintiff in error. See Code, §1977, sub-section 6 of section 1978.
2. The court had jurisdiction of the case when the crop was distrained. The farm which raised it was in Brooks county, and the tenant had left the state. Code, §1991, sub-section 3.
3. No demand could be made for the same reason. Code, §1991, sub-section 1.
4. And we are unable to detect any serious trouble in the other objections of the plaintiff in error. No error requiring a reversal of the judgment is made to appear to us, and he who alleges error carries the burden to prove it.
Judgment affirmed.